Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is a pre-AIA  application with a filing date of March 4, 2010 and a priority date of March 4, 2009 arising from United States provisional patent application serial number 61/157,422.
The claims filed October 23, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of January 24, 2022.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
40
1, 3, 26, 28, 32, 33, 39, & 58
Cancelled:
none
2, 5, 6, 11, 14, 15, 19, 21, 23-25, 28-38, 41-57, & 60
Withdrawn:
none
28, 30-37, & 60

64
63

Claims 1, 3, 4, 7-10, 12, 13, 16-18, 20, 22, 26, 27, 39, 40, 58, 59, and 61-64 are currently pending.
No claims are withdrawn.
Claims 2, 5, 6, 11, 14, 15, 19, 21, 23-25, 28-38, 41-57, and 60 have been cancelled.
Claims 1, 3, 4, 7-10, 12, 13, 16-18, 20, 22, 26, 27, 39, 40, 58, 59, and 61-64 are currently outstanding and subject to examination.
This is a notice of allowability and is the twelfth action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 23, 2021 has been entered.

Declaration Under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed January 24, 2022 is sufficient to overcome the rejection of the claims based upon the cited references.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

THE TITLE IS CHANGED TO READ AS:
“MICROSTRUCTURED HOLLOW CORE OPTICAL FIBER USING LOW CHLORINE CONCENTRATION”

Claims Allowed
Claims 1, 3, 4, 7-10, 12, 13, 16-18, 20, 22, 26, 27, 39, 40, 58, 59, and 61-64 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest
the claimed optical fiber using low chlorine concentration
as set forth in the claimed combination of independent claim(s) 1 and 39.
The declaration is persuasive and examiner defers to declarant’s greater knowledge and experience. Examiner rejects any legal conclusions made in the declaration.
The cited references are seen as providing the closest related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20100266251 A1 of October 21, 2010 is cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 18, 2022